Case 1:19-cv-04607-RLY-TAB Document 46 Filed 11/19/20 Page 1 of 26 PageID #: 286




                    IN THE UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF INDIANA
                            INDIANAPOLIS DIVISION

 CHANDLER TWO HUNTER BEACH,                   )
                                              )
       Plaintiff,                             )
                                              )
 v.                                           ) Case No. 1:19-CV-04607-RLY-TAB
                                              )
 CITY OF CARMEL, a municipality, and          )
 ADAM THEIS, an individual.                   )

             DEFENDANT ADAM THEIS’S BRIEF IN SUPPORT OF
                  MOTION FOR SUMMARY JUDGMENT

       Defendant Adam Theis, by counsel, pursuant to Rule 56 of the Federal Rules

 of Civil Procedure, hereby submits his Brief in Support of his Motion for Summary

 Judgment.

           I.       INTRODUCTION AND SUMMARY OF ARGUMENT

       In the early morning hours of July 25, 2018, two young black males robbed a

 Speedway gas station at gunpoint in Carmel, Indiana. After extensively

 investigating the crime, Detective Adam Theis of the Carmel Police Department

 submitted a probable cause affidavit identifying one of the robbers as Chandler Two

 Hunter Beach (“Beach”). A judicially ordered arrest warrant was issued, and Beach

 was arrested and charged in Hamilton County with armed robbery, pointing a

 firearm at another, carrying a handgun without a license, and theft. After Beach

 was in custody at the Hamilton County Jail, however, the State dismissed the

 charges against Beach.




                                          1
Case 1:19-cv-04607-RLY-TAB Document 46 Filed 11/19/20 Page 2 of 26 PageID #: 287




       Beach claims he was falsely arrested and imprisoned, prosecuted maliciously,

 and subject to an unlawful and unreasonable search. The operative pleading,

 Beach’s Amended Complaint, includes three counts against Defendants City of

 Carmel (the “City”) and Detective Theis: (1) malicious prosecution against the City

 and Detective Theis; (2) false imprisonment against the City and Detective Theis;

 and (3) false arrest against Detective Theis (Dkt. 13 at ¶¶ 34-49). Beach alleges the

 City and Detective Theis violated his rights under the Fourth and Fourteenth

 Amendments and brings this action under 42 U.S.C. § 1983 and Indiana law.

       Despite Beach’s allegations, there was probable cause to support Beach’s

 arrest and the search of his property. Detective Theis’s investigation into the

 armed robbery was careful and thorough. After consulting with fellow detectives

 about the evidence, Detective Theis accurately described the evidence he relied

 upon in good faith when issuing his probable cause affidavits for the search and

 arrest warrants. The warrants were valid and approved by a judicial officer.

 Because probable cause existed for the arrest and pre-trial detainment of Beach,

 and because Detective Theis is entitled to qualified immunity, the Court should

 grant Detective Theis’s motion for summary judgment.

         II.    STATEMENT OF MATERIAL FACTS NOT IN DISPUTE

       A.      The Robbery

       On July 25, 2018, at approximately 4:41 a.m., one black male entered the

 Speedway Gas Station located at 10005 N. Michigan Road, Carmel, Indiana. (Dkt.

 45-1 - Affidavit of Adam Theis at ¶¶ 4-5). The suspect brought a bag of Cheetos to



                                           2
Case 1:19-cv-04607-RLY-TAB Document 46 Filed 11/19/20 Page 3 of 26 PageID #: 288




 the counter. (Dkt. 45-1 at ¶ 5). The suspect was wearing a red hooded sweatshirt.

 (Dkt. 45-1 at ¶ 5). While the first suspect was at the counter, a second black male

 wearing a dark hooded sweatshirt entered the store and pointed a handgun at the

 clerk. (Dkt. 45-1 at ¶ 6). The clerk ducked, ran out of the building, and called 911.

 (Dkt. 45-1 at ¶ 7). The suspects grabbed a cash drawer containing approximately

 $82 and fled the scene. (Dkt. 45-1 at ¶ 8).

       Several officers of the Carmel Police Department responded to the scene.

 Detective Theis was contacted shortly after the robbery and was asked to report to

 the scene. (Dkt. 45-1 at ¶ 4). The clerk described the suspects as two black males

 in their late teens, each weighing approximately 150 pounds and approximately 6’0”

 in height. (Dkt. 45-1 at ¶ 9). The manager of the Speedway Gas Station arrived

 shortly thereafter and allowed Detective Theis to watch the video surveillance.

 (Dkt. 45-1 at ¶ 10). Detective Theis confirmed the events of the robbery as

 described by the clerk. (Dkt. 45-1 at ¶ 11). Detective Theis also observed the

 suspects were shorter than estimated by the clerk, and the red sweatshirt worn by

 the first suspect had a large “D” and the word “Dhoshea” written on it. (Dkt. 45-1 at

 ¶¶ 11, 12). Fingerprints were discovered on the bag of Cheetos, and the bag was

 submitted to the Indiana State Police for analysis. (Dkt. 45-1 at ¶ 13).

       B.     The Investigation

       On September 4, 2018, Detective Theis received a certificate of analysis from

 the Indiana State Police identifying two of the fingerprints from the scene of the

 robbery as belonging to Tyric Hollins. (Dkt. 45-1 at ¶ 15). Hollins was a student at



                                           3
Case 1:19-cv-04607-RLY-TAB Document 46 Filed 11/19/20 Page 4 of 26 PageID #: 289




 Pike High School in Indianapolis and lived at 4902 Oakbrook Drive. (Dkt. 45-1 at ¶

 15). Detective Theis submitted probable cause affidavits in support of a search

 warrant for Hollins’s DNA and his residence, which were approved by a judicial

 officer. (Dkt. 45-1 at ¶ 16).

       On September 6, 2018, Detective Theis met with Hollins and his mother,

 Raven Sykes, at Pike High School. (Dkt. 45-1 at ¶ 17). Hollins admitted he was one

 of the suspects that robbed the gas station, and he identified the other individual as

 “Moni.” (Dkt. 45-1 at ¶¶ 17-18). Hollins did not give any more information about

 “Moni.” (Dkt. 45-1 at ¶ 18). Detective Theis placed Hollins under arrest and

 confiscated his cellular phone, which was placed into evidence at the Carmel Police

 Department. (Dkt. 45-1 at ¶ 19). Detective Theis later completed a probable cause

 affidavit in support of search warrant for the contents of the phone, which was

 approved by a judicial officer. (Dkt. 45-1 at ¶¶ 19-20).

       Detective Theis requested a forensic analysis on the cellular phone from

 Detective Haymaker of the Carmel Police Department. (Dkt. 45-1 at ¶ 20; Dkt. 45-

 7, Affidavit of William Haymaker at ¶ 6). Detective Haymaker has specialized

 knowledge to perform a forensic analysis on a phone, and Detective Haymaker

 performed the analysis on Hollins’s phone on September 12, 2018. (Dkt. 45-1 at ¶

 20; Dkt. 45-7 at ¶¶ 5-6). After performing the forensic analysis on Hollins’s phone,

 Detective Haymaker downloaded the data to a server at the Fishers Police

 Department, rather than placed on a hard drive. (Dkt. 45-7 at ¶ 7). This is a




                                            4
Case 1:19-cv-04607-RLY-TAB Document 46 Filed 11/19/20 Page 5 of 26 PageID #: 290




 common practice where there are large amounts of data and electronic evidence.

 (Dkt. 45-7 at ¶ 8).

       In the analysis of the phone, it was discovered that three videos were

 recorded shortly after the robbery. (Dkt. 45-1 at ¶ 21). The first video was recorded

 39 minutes after the robbery and depicts Hollins displaying a firearm that was

 identified as the one used in the robbery. (Dkt. 45-1 at ¶ 22). The second video was

 recorded 56 minutes after the robbery and depicts Hollins displaying the same

 firearm and fanning dollar bills into his lap. (Dkt. 45-1 at ¶ 23). The third video

 was recorded 60 minutes after the robbery and depicts an unknown black male

 wearing the red Doshea sweatshirt (previously worn by Hollins during the robbery)

 with the hood up and displaying a different firearm, but also holding and displaying

 currency. (Dkt. 45-1 at ¶ 24).

       Detective Haymaker also discovered two photographs sent to Hollins’s cell

 phone from the telephone number (317) 517-9051 in a group text message thread.

 (Dkt. 45-1 at ¶ 25). In one of the photographs sent from the telephone number (317)

 517-9051, an individual is seated on a couch wearing a Burberry-style scarf and a

 pink handgun is sitting in the subject’s lap. (Dkt. 45-1 at ¶¶ 25-26). According to

 Detective Theis, the photographs depicted the same individual who appeared in the

 third video recorded on Hollins’s phone after the robbery. (Dkt. 45-1 at ¶¶ 26-28).

       In addition, Detective Haymaker advised Detective Theis that in Hollins’s

 cell phone, there was a contact named “Moni” and with the phone number of (317)

 793-4207, which was registered to Iman Daniels. (Dkt. 45-1 at ¶ 29). On November



                                           5
Case 1:19-cv-04607-RLY-TAB Document 46 Filed 11/19/20 Page 6 of 26 PageID #: 291




 5, 2018, Detective Theis met with Iman Daniels, her father Damarcus, and her

 mother Alysha. (Dkt. 45-1 at ¶ 30). Detective Theis showed Iman one of the “selfie”

 photographs sent from the phone number (317) 517-9051, and Iman identified the

 subject as “CJ.” (Dkt. 45-1 at ¶¶ 26, 30).

       Detective Theis searched social media connections among Pike High School

 students and discovered the Facebook account of an individual named “Cj Stacks”

 that displayed the same photographs as had been sent in the group text to Hollins’s

 phone. (Dkt. 45-1 at ¶ 31). On his Facebook account, Cj Stacks’ birthday was listed

 as 10/31/1999. (Dkt. 45-1 at ¶ 32). Detective Theis searched Marion County records

 for individuals with that birthday and identified “Cj Stacks” as Beach. (Dkt. 45-1 at

 ¶ 32). Beach’s information on his BMV records lists Beach as 5’8” and 155 lbs.,

 which fits the general description of the second suspect involved in the robbery.

 (Dkt. 45-1 at ¶ 33). Based on his investigation of the robbery, Detective Theis

 believed Beach was the second suspect in the robbery, a conclusion supported by

 other detectives in the Carmel Police Department. (Dkt. 45-1 at ¶¶ 27, 34).

       C.     Detective Theis’s Probable Cause Affidavit, Beach’s Arrest, and
              the Continuing Investigation

       On November 14, 2018, Detective Theis completed an Affidavit for Probable

 Cause in support of charges against Beach. (Dkt. 45-2, Exh. A-1 Probable Cause

 Affidavit in Support of Arrest Warrant for Chandler Beach). In the affidavit,

 Detective Theis described his investigation and the steps that led to his conclusion

 that Beach was the second suspect in the robbery. (Dkt. 45-2). In addition,

 Detective Theis submitted an Affidavit for Probable Cause in support of a search

                                              6
Case 1:19-cv-04607-RLY-TAB Document 46 Filed 11/19/20 Page 7 of 26 PageID #: 292




 warrant for the information regarding the telephone number (317) 517-9051 and

 the associated account. (Dkt. 45-3, Exh. A-2 Probable Cause Affidavit in Support of

 Search Warrant for Records related to (317) 517-9051). The search warrant was

 issued by Magistrate Judge Darren Murphy and sent to Verizon Wireless. (Dkt. 45-

 3).

       On November 15, 2018, Judge Murphy expressly found probable cause and

 issued a warrant for Beach’s arrest on four charges arising from the robbery: armed

 robbery, pointing a firearm at another, carrying a handgun without a license, and

 theft. (Dkt. 45-8, Order Finding Probable Cause for Arrest of Chandler Beach; Dkt.

 45-9, Warrant for the Arrest of Chandler Beach). On November 19, 2020, Detective

 Theis submitted an application for a search warrant on Beach’s residence, which

 was also approved by Judge Murphy. (Dkt. 45-10, Warrant for the Search of

 Beach’s Residence).

       On November 20, 2020, Detective Theis and supporting officers arrested

 Beach at his residence. (Dkt. 45-1 at ¶ 37). Detective Theis confiscated a Silver

 Apple iPhone 6 during the search of the residence, which Beach claimed as his, and

 held the iPhone in evidence. (Dkt. 45-1 at ¶ 38). Judge Murphy later approved a

 search warrant for information on the phone. (Dkt. 45-11, Search Warrant Beach

 iPhone). Detective Theis interviewed Beach at the Hamilton County Jail, and he

 stated that Iman Daniels warned him the Carmel police were looking for him in

 reference to an armed robbery. (Dkt. 45-1 at ¶ 39).




                                           7
Case 1:19-cv-04607-RLY-TAB Document 46 Filed 11/19/20 Page 8 of 26 PageID #: 293




       D.    The Criminal Case, Discovery, and Communications about
             Evidence

       Hamilton Superior Court held its initial hearing in Beach’s criminal case on

 November 21, 2018. (Dkt. 45-12, Order on Initial Hearing). The Court again found

 there was probable cause for Beach’s arrest. (Dkt. 45-12). The Court appointed a

 public defender to represent Beach. (Dkt. 45-12). In the charging information,

 potential witnesses are listed, including Detective Theis, Detective Haymaker, and

 the Carmel Police Department Evidence Technician. (Dkt. 45-13, Charging

 Information). On January 2, 2019, Deputy Prosecutor Brian Johnson filed the

 State’s Discovery Response and Notice of Compliance. (Dkt. 45-14, State’s

 Discovery Response). On the State’s Discovery Response and Notice of Compliance,

 Beach’s counsel was advised that he may “examine any tangible items of evidence

 identified above or within the above documents by contacting the investigating law

 enforcement agency.” (Dkt. 45-14). In addition, on January 2, 2019, Attorney

 Matthew Kestian entered his appearance on behalf of Beach. (Dkt. 45-15,

 Appearance of Attorney Matthew Kestian).

       On January 22, 2019, Deputy Prosecutor Johnson requested documents from

 Detective Theis, including “a complete copy of the phone analyses done on Hollins

 and Beach’s phone.” (Dkt. 45-4, Exh. A-3 January 22, 2019 Email from Brian

 Johnson to Adam Theis). Detective Theis forwarded the request to Detective

 Haymaker. (Dkt. 45-5, Exh. A-4, January 30, 2019 Email from Adam Theis to

 William Haymaker).




                                          8
Case 1:19-cv-04607-RLY-TAB Document 46 Filed 11/19/20 Page 9 of 26 PageID #: 294




       On February 4, 2019, Detective Theis responded, informing Deputy

 Prosecutor Johnson that there was child pornography on both of the phones and

 that if the defense wanted to view the information, the defense attorney would need

 to come to the police station. (Dkt. 45-6, Exh. A-5 Emails exchanged on February 4,

 2019 between Brian Johnson and Adam Theis). In addition, Detective Theis and

 Deputy Prosecutor Johnson spoke on the telephone, and Detective Theis again

 informed him of the proper procedures to make arrangements to view the evidence

 at the police department. (Dkt. 45-1 at ¶ 61). On February 7, Deputy Prosecutor

 Johnson contacted Detective Haymaker asking for the analysis of the phones

 without the photos and videos of the juvenile female, and Detective Haymaker

 provided that information for Beach’s phone on February 11, 2019. (Dkt. 45-7 at ¶¶

 10-11). On February 19, 2020, Detective Haymaker provided the same analysis of

 Hollins’s phone. (Dkt. 45-7 at ¶ 13).

       On February 19, 2019, Deputy Prosecutor Johnson moved to voluntarily

 dismiss the criminal charges against Beach, and the Order on the State’s Motion to

 Dismiss was entered on February 20, 2019. (Dkt. 45-16 Order on State’s Motion to

 Dismiss).

                    III.   SUMMARY JUDGMENT STANDARD

       Summary judgment is appropriate when there is no genuine issue of material

 fact and the moving party is entitled to judgment as a matter of law. Fed. R. Civ. P.

 56(c); Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). An element is considered

 material if it is essential to a party’s claim and may affect its ultimate result. Id. at



                                             9
Case 1:19-cv-04607-RLY-TAB Document 46 Filed 11/19/20 Page 10 of 26 PageID #: 295




  323; Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). Disputes that are

  merely factual or colorable in nature will be deemed irrelevant and are insufficient

  to counter a proper motion for summary judgment. Anderson, 477 U.S. at 248.

  Unless there is sufficient evidence upon which a reasonable fact finder could rule in

  favor of the non-moving party, the claim is subject to a motion for summary

  judgment. Id. at 249.

        The party that bears the burden of proving a particular element is

  responsible for doing so in response to a summary judgment motion. Celotex, 477

  U.S. at 323. However, once a moving party indicates there is no issue of material

  fact, the non-moving party must counter this assertion by going “beyond the

  pleadings” and setting forth specific facts and evidence which demonstrate “the

  existence of a genuine, material, triable issue.” Green v. White, 17 F.3d 199, 202

  (7th Cir. 1994). A non-moving party’s subsequent failure or inability to prove such

  elements “renders all other facts immaterial” and is ultimately fatal to the claim.

  Id. (citing Celotex, 477 U.S. at 323).

                                    IV.    ARGUMENT

        Beach claims his constitutional rights were violated when he was arrested

  and detained under the arrest warrant issued by Judge Murphy. For Beach’s claim

  to survive summary judgment, he must overcome a high hurdle because a person

  arrested pursuant to a facially-valid warrant generally cannot prevail in a

  Section 1983 suit for false arrest. Juriss v. McGowan, 957 F.2d 345-350 (7th Cir.

  1992). This is the case even if arrest warrant is later determined to have an



                                            10
Case 1:19-cv-04607-RLY-TAB Document 46 Filed 11/19/20 Page 11 of 26 PageID #: 296




  inadequate factual foundation. Id. An exception to this rule is where the officer

  responsible for the unlawful arrest knew the arrest warrant had been issued

  without probable cause, such as in a situation where an officer obtained the warrant

  by deceiving the judicial officer. Id. The central issue in this case is whether

  Detective Theis presented a factually adequate arrest warrant to Judge Murphy

  and, if he did not, whether any evidence exists to show that Detective Theis knew

  probable cause did not exist for Beach’s arrest at the time he submitted the

  affidavit. Beauchamp v. City of Noblesville, 320 F.3d 733, 734 (7th Cir. 2003).

        Probable cause to arrest is an absolute defense to any claim under Section

  1983 against police officers for wrongful arrest, false imprisonment, or malicious

  prosecution. Hart v. Mannina, 798 F.3d 578, 587 (7th Cir. 2015) (citing Mustafa v.

  City of Chicago, 442 F.3d 544, 547 (7th Cir. 2006)). Here, probable cause existed for

  Beach’s arrest. Even if the Court finds probable cause did not exist, Detective

  Theis’s actions were reasonable based on the totality of evidence gathered during

  his extensive investigation into the robbery, which led to the arrests of Hollins and

  Beach. Even if Beach claims that Detective Theis did not perform a perfect

  investigation because he allegedly nabbed the wrong guy, there is no evidence that

  Detective Theis knew probable cause did not exist. Lastly, Detective Theis is

  entitled to qualified immunity with respect to Beach’s claims because his actions did

  not violate Beach’s clearly established statutory or constitutional rights of which a




                                            11
Case 1:19-cv-04607-RLY-TAB Document 46 Filed 11/19/20 Page 12 of 26 PageID #: 297




  reasonable officer would have known. Whitlock v. Brueggemann, 682 F.3d 567, 580

  (7th Cir. 2012).

        A.     Probable Cause Existed for Beach’s Arrest, and as a result,
               Beach’s claims of False Arrest, False Imprisonment, and
               Malicious Prosecution Fail.

        When an arrest is made pursuant to a facially-valid warrant, the court will

  presume the validity of the warrant and the information offered to support it.

  Whitlock v. Brown, 596 F.3d 406, 410 (7th Cir. 2010). The presumption may give

  way on a showing that the officer who sought the warrant knowingly or

  intentionally or with a reckless disregard for the truth made false statements to the

  judicial officer and that the false statements were necessary to the judicial officer’s

  determination. Id.

        Probable cause is only a probability or substantial chance of criminal activity,

  not a certainty that a crime was committed. Beauchamp, 320 F.3d at 743 (citations

  omitted). It existed in this case if, at the moment Detective Theis sought the

  warrants for Beach’s arrest, the facts and circumstances within his knowledge and

  of which he had reasonably trustworthy information were sufficient to warrant a

  prudent person in believing that Beach had committed the crimes. Id. In

  determining whether information submitted to a judicial officer in support of a

  warrant application was sufficient to establish probable cause, a court will look only




                                             12
Case 1:19-cv-04607-RLY-TAB Document 46 Filed 11/19/20 Page 13 of 26 PageID #: 298




  at what the officer knew at the time he sought the warrant, not at how things

  turned out in hindsight. Id.

         In his Amended Complaint, Beach brings claims of malicious prosecution,

  false imprisonment, and false arrest. 1 It is unclear whether the false imprisonment

  claim is brought pursuant to state law claim or federal law. Regardless of whether

  the claim is brought under state or federal law, since there was probable cause to

  arrest him, this claim fails as a matter of law. See Hart, 798 F.3d at 587; see also

  Miller v. City of Anderson, 777 N.E.2d 1100, 1104 (Ind. Ct. App. 2002) (stating that

  under Indiana law, “[a] defendant may be liable for false arrest when he or she

  arrests the plaintiff in the absence of probable cause to do so.” (internal citations

  omitted)).

         To succeed on his claims, Beach must show not only that probable cause did

  not exist with respect to his arrest, but also Detective Theis knew probable cause

  did not exist. To address these questions, a court must look at the facts and

  circumstances known to Detective Theis at the time he submitted the probable

  cause affidavit.

         Detective Theis knew the gas station had been robbed by two black males,

  each of whom weighed approximately 150 pounds and stood between 5’6” and 5’9”

  tall. (Dkt. 45-1 at ¶¶ 5-12). Detective Theis knew the male wearing the distinctive


  1
   As explained in Wallace v. Kato, 549 U.S. 384 (2007), the torts of false imprisonment and
  false arrest overlap and are often treated as one tort. Both federal and Indiana courts have
  used the terms “false arrest” and false imprisonment” interchangeably when a claim arises
  from detention allegedly without probable cause. See, e.g., Johnson v. Blackwell, 885 N.E.2d
  25, 30–31 (Ind.Ct.App.2008) (using the terms interchangeably when distinguishing both
  from malicious prosecution).
                                              13
Case 1:19-cv-04607-RLY-TAB Document 46 Filed 11/19/20 Page 14 of 26 PageID #: 299




  red sweatshirt was identified by fingerprint analysis as Tyric Hollins, and that

  Hollins later confessed to the crime. (Dkt. 45-1 at ¶¶ 15, 17). On Hollins’ phone,

  which had been forensically examined by Detective Haymaker, Detective Theis

  discovered three videos taken shortly after the robbery. (Dkt. 45-1 at ¶¶ 21-24; Dkt.

  45-7 at ¶ 6). The third video, taken one hour after the robbery, displayed an

  unknown individual, now wearing the distinctive red sweatshirt that had been worn

  by Hollins during the robbery, displaying currency and a handgun. (Dkt. 45-1 at ¶

  24). The investigation did not stop there.

        On Hollins’s phone, Detective Haymaker also discovered two “selfie”

  photographs sent from the phone number (317) 517-9051 that resembled the

  individual in the third video. (Dkt. 45-1 at ¶ 25). A comparison of the selfie

  photographs and stills from the video are below:




                                            14
Case 1:19-cv-04607-RLY-TAB Document 46 Filed 11/19/20 Page 15 of 26 PageID #: 300




        (Dkt. 45-1 at ¶¶ 26, 28).

        Detective Theis continued the investigation to determine the identity of the

  individual in the photographs and ultimately support the conclusion that Beach was

  the second suspect in the robbery. Based on Hollins’s statement that “Moni” was

  the other individual, Detective Theis contacted the “Moni” listed in Hollins’s phone,

  Iman Daniels. (Dkt. 45-1 at ¶¶ 18, 29, 30). Daniels identified the individual in the

  selfie photograph as “CJ.” (Dkt. 45-1 at ¶ 30). Detective Theis then searched social

  media, BMV records, and Marion County records to further investigate whether the

  second suspect was Beach. (Dkt. 45-1 at ¶¶ 31-34). Beach is further connected to

  the individual in the selfie photograph by the hot pink handgun visible in the

  photograph and the report that Beach had been previously stopped with a hot pink

  handgun in his possession. (Dkt. 45-1 at ¶ 26; Dkt. 45-2 at pp. 5-6). During the

  extensive investigation, Detective Theis reviewed the evidence with fellow

  detectives and they reasonably concluded that Beach was the second robbery

  suspect recorded in the third video on Hollins’s phone. (Dkt. 45-1 at ¶¶ 27, 34).



                                           15
Case 1:19-cv-04607-RLY-TAB Document 46 Filed 11/19/20 Page 16 of 26 PageID #: 301




        These conclusions address a central question concerning whether Detective

  Theis’s identification of the second suspect as Beach—by comparing the

  photographs sent from Beach’s phone to the third video—was reasonable. It was.

  Even though Beach contends that he is not the person in video, he admits that he is

  the person in the photograph that Detective Theis discovered during his

  investigation and used for comparison purposes. (Dkt. 13, ¶17). Moreover, probable

  cause requires reasonableness, not certitude. Probable cause does not require

  certainty, it is a fluid concept that relies on the common-sense judgment of officers

  based on the totality of the circumstances. Hart, 798 F.3d at 587. Probable cause

  requires more than a “bare suspicion,” but less than “probability” and even less

  than the officer’s belief is more likely true than false. Woods v. City of Chicago, 234

  F.3d 979, 996 (7th Cir. 2000). In short, it does not take much to establish probable

  cause. Fox v. Hayes, 600 F.3d 819, 833 (7th Cir. 2010).

        Probable cause can be based on a single identification from a credible

  eyewitness. Hart, 798 F.3d at 587; see also Woods, 234 F.3d at 996 (stating the

  Seventh Circuit has “consistently held that an identification or a report from a

  single, credible victim or eyewitness can provide the basis for probable cause.”); see

  also Beauchamp, 320 F.3d at 743 (stating that the complaint of a single witness

  generally is sufficient to establish probable cause unless the complaint would lead a

  reasonable officer to be suspicious). The identification of a suspect by police officers

  after reviewing video and photographic evidence is even stronger because the officer

  has the ability to examine the photograph and consider whether it—along with



                                             16
Case 1:19-cv-04607-RLY-TAB Document 46 Filed 11/19/20 Page 17 of 26 PageID #: 302




  other case evidence–allows for a probable positive identification. Contrast this

  situation with an eyewitness to a crime who may be under stress and see the

  suspect only once, whereas Detective Theis had the time and opportunity to consult

  with fellow detectives to determine whether other trained professionals would

  positively identify the suspect.

        In U.S. v. Carpenter, the Seventh Circuit found the fact a suspect wore

  distinctive clothing, including a white designer jacket and “tiger-embellished jeans”,

  six hours after a man wearing an identical outfit robbed a bank, contributed to a

  finding of probable cause. 342 F.3d 812, 814-815 (7th Cir. 2003). In addition, in

  Carpenter, the Seventh Circuit found that an individual’s “propinguity to others

  independently suspected of criminal activity” was relevant to a probable cause

  determination. Id. at 815.

        Here, Detective Theis had more than just a distinctive sweatshirt, a physical

  resemblance, and what he and other detectives reasonably believed as a positive

  photograph match to the store video. The evidence gathered by Detective Theis:

  the close association between Beach (a/k/a “Cj Stacks”) and the phone number (317-

  517-9051), 2 the birth date match, and photograph-video identification of the second

  suspect as Beach—constituted probable cause.

        In Gibbs v. City of Chicago, an officer observed a suspect fire a handgun.

  2014 WL 1031440 (N.D. Ill. March 18, 2014). After the individual was arrested for

  fighting arising from an unrelated incident, the officer told the arresting officer that


  2Indeed, Beach admits that the text message chain included two photographs of Beach.
  (Dkt. 13, ¶ 17).
                                            17
Case 1:19-cv-04607-RLY-TAB Document 46 Filed 11/19/20 Page 18 of 26 PageID #: 303




  the suspect was also involved in the shooting. Id. at *1-2. The suspect was

  subsequently charged with reckless discharge of a firearm, but his fighting charge

  was dismissed and the suspect was ultimately acquitted of the firearms charge. Id.

        After the acquittal, the suspect brought suit under Section 1983 against the

  officer and the City of Chicago for wrongful arrest and detention. Id. at *1. The

  district court granted summary judgment in the officer’s favor, finding he was

  entitled to qualified immunity. The district court found there was no evidence that

  the officer and others at the scene were actively lying or if the officer knew his

  identification of the suspect was false. Id. After all, the issue for purpose of

  qualified immunity (discussed in greater detail below) is whether the officer’s belief

  that the suspect fired the firearm was reasonable. Id. at *3.

        Given Detective Theis’s thorough investigation and ultimate identification of

  Beach as the second suspect in the robbery, probable cause existed to seek the

  arrest warrant. This was recognized by Judge Murphy when he issued the valid

  arrest warrant. Because probable cause existed, and Beach’s arrest was made

  pursuant to a facially valid warrant, Plaintiff’s claims of false arrest, malicious

  prosecution, and false imprisonment fail as a matter of law.

        B.     Since Probable Cause Existed for Beach’s Arrest and There Is
               No Evidence Detective Theis Acted Maliciously, Beach’s
               Malicious Prosecution Claim Fails as a Matter of Law.

        For a plaintiff to prevail on a malicious prosecution claim under 42 U.S.C. §

  1983, the plaintiff must satisfy both federal and state law. Welton v. Anderson, 770

  F.3d 670, 674 (7th Cir. 2014) (holding that a plaintiff must establish all elements of



                                             18
Case 1:19-cv-04607-RLY-TAB Document 46 Filed 11/19/20 Page 19 of 26 PageID #: 304




  a state law malicious prosecution claim to proceed with a malicious prosecution claim

  under 42 U.S.C. § 1983). Under Indiana state law, to establish a case for malicious

  prosecution, a plaintiff must satisfy the following elements: (1) defendant instituted

  or caused to be instituted an action against the plaintiff; (2) defendant acted

  maliciously in doing so; (3) defendant had no probable cause to institute the action;

  (4) the original action was terminated in the plaintiff’s favor. Id.

         As discussed above, probable cause existed for Beach’s arrest. The existence

  of probable cause is fatal to Beach’s federal and state claims for malicious

  prosecution. 3 Hart, 798 F.3d at 587. However, Beach’s claim also fails because there

  is no evidence that Detective Theis acted maliciously in submitting his probable cause

  affidavit and arresting Beach. Detective Theis conducted a thorough investigation of

  the armed robbery, and identified Beach based on the evidence he gathered. Further,

  Detective Theis’s identification of Beach as the second suspect was supported by other

  detectives in the Carmel Police Department. (Dkt. 45-1 at ¶¶ 27, 34).

         Plaintiff’s claim also fails because there is no evidence of malice. Malice may

  be shown by “evidence of personal animosity or inferred from a complete lack of

  probable cause or a failure to conduct an adequate investigation under the

  circumstances.” Welton, 770 F.3d at 674. There is simply no evidence of personal

  animosity against Beach. Similarly, malice cannot be inferred from a “complete lack

  of probable cause” because probable cause existed. Even if the Court determines that


  3Although the heading on Count I of Plaintiff’s Amended Complaint identifies the cause of
  action as arising under 42 U.S.C. § 1983, Plaintiff also alleges his rights were violated
  under Indiana law. (Dkt. 13 at ¶ 35). As explained in this section and the next, Plaintiff’s
  federal and state law claims for malicious prosecution fail.
                                               19
Case 1:19-cv-04607-RLY-TAB Document 46 Filed 11/19/20 Page 20 of 26 PageID #: 305




  probable cause did not exist, given the relatively low standard required for probable

  cause (less than “probability”), it cannot be said that there was a “complete lack” of

  probable cause. Lastly, Detective Theis’s investigation was adequate and thorough.

  He investigated the sweatshirt worn by the suspects, the phones owned by the

  suspects, and the social media history of the suspects. (Dkt. 45-1 at ¶¶ 14, 19-29, 31,

  50-52).    He submitted the fingerprints to the Indiana State Police, and upon

  interviewing Hollins, obtained a confession. (Dkt. 45-1 at ¶ 17). Detective Theis

  interviewed “Moni” (Iman Daniels) to try to learn more about the robbery. (Dkt. 45-

  1 at ¶¶ 29-30). Detective Theis consulted with his fellow detectives at the Carmel

  Police Department, who agreed with his identification of Beach as the second suspect.

  (Dkt. 45-1 at ¶¶ 27, 34).

        Under the circumstances, there is no support for Plaintiff’s malicious

  prosecution claim because probable cause existed for Beach’s arrest and there is no

  evidence of malice by Detective Theis. As a result, Detective Theis is entitled to

  judgment as a matter of law on Plaintiff’s malicious prosecution claim.

        C.      Detective Theis is Immune from any State Law Malicious
                Prosecution Claim.

        To the extent Beach makes a state-law claim of malicious prosecution against

  Detective Theis, his claim fails. Although Indiana law recognizes the tort of malicious

  prosecution, such a claim against a governmental employee such as Detective Theis

  is barred by the Indiana Tort Claims Act. City of New Haven v. Reichhart, 748 N.E.2d

  374, 378-79 (Ind. 2001); I.C. § 34-13-3-3(6) (stating a governmental employee is not

  liable if a loss results from “the initiation of a judicial or administrative proceeding”);

                                              20
Case 1:19-cv-04607-RLY-TAB Document 46 Filed 11/19/20 Page 21 of 26 PageID #: 306




  see also Butt v. McEvoy, 669 N.E.2d 1015, 1017-18 (Ind. Ct. App. 1996) (finding

  immunity for a governmental employee against a claim of malicious prosecution). As

  a result, any state law claim of malicious prosecution against Detective Theis fails.

        D.       Detective Theis is entitled to qualified immunity.

        A government official such as Detective Theis is entitled to qualified

  immunity if his conduct did not violate clearly established statutory or

  constitutional rights of which a reasonable person would have known. Bianchi v.

  McQueen, 818 F.3d 309, 316-17 (7th Cir. 2016) (citing Buckley v. Fitzsimmons, 509

  U.S. 259, 268 (1993)). The two central questions to a determination of whether

  qualified immunity is available are whether a plaintiff has alleged a deprivation of

  a constitutional right at all, and whether the right at issue was clearly established

  at the time and under the circumstances presented. Id. (citing Brueggemann, 682

  F.3d at 580.

        First, Plaintiff must identify a specific constitutional right beyond the general

  principle that Plaintiff should be protected from arrest without probable cause. See

  Maxwell v. City of Indianapolis, 998 F.2d 431 (7th Cir. 1993) (stating that “no one

  disputes that the constitutional right not to be arrested without probable cause is

  well established,” but instead requiring an analysis of specific facts and relevant

  law to the particular situation). Plaintiff must show that he had a right not to be

  arrested after an officer identified him as a suspect after an investigation of the




                                            21
Case 1:19-cv-04607-RLY-TAB Document 46 Filed 11/19/20 Page 22 of 26 PageID #: 307




  crime. Based on Beauchamp and other binding cases, Plaintiff’s arrest did not

  violate a specific constitutional or statutory right.

        As stated above, Detective Theis arrested Beach pursuant to a facially-valid

  warrant and—both before and after the arrest—a judicial officer determined

  probable cause existed. While a suspect has the right to be free from arrest in the

  absence of probable cause, the question facing the court is whether a reasonable

  person in Detective Theis’s position would have known that his identification of

  Beach as the second suspect in the robbery violated Beach’s constitutional rights.

  After all, qualified immunity protects all but the plainly incompetent or those who

  knowingly violate the law. Malley v. Briggs, 475 U.S. 335, 341 (1986). In the

  context of probable cause, Plaintiff must show it was obvious that no reasonably

  competent officer would have believed there was probable cause. Id.

        As stated above, Detective Theis’s identification of Beach was reasonable in

  light of clearly established precedent. The Seventh Circuit has consistently found

  probable cause existed based on a single eyewitness’s identification of a suspect.

  See Woods, 234 F.3d at 996. Detective Theis’s thorough investigation and ultimate

  identification of Beach as the second suspect in the robbery is reasonable.

        As the Seventh Circuit stated, the probable cause standard is “even more

  forgiving in the context of qualified immunity, which applies not only to those

  officials who correctly determine that probable cause to arrest exists, but also to

  those governmental officials who reasonably but mistakenly conclude that it does.”

  Fox, 600 F.3d at 833 (quoting Spiegel v. Cortese, 196 F.3d 717, 723 (7th Cir. 1999)).



                                             22
Case 1:19-cv-04607-RLY-TAB Document 46 Filed 11/19/20 Page 23 of 26 PageID #: 308




  Even if Detective Theis made a mistake of identification in the course of his

  investigation, he is still entitled to qualified immunity.

        Plaintiff makes another allegation with respect to evidence. The Amended

  Complaint alleges that Detective Theis and the City of Carmel “refused to produce

  exculpatory evidence” in Beach’s criminal case. (Dkt. 13 at p. 7, ¶ 41). If true,

  Defendants may have violated Beach’s due process rights under Brady v. Maryland,

  373 U.S. 83, 87 (1963). Beach’s due process claim under Brady, however, is doomed

  for three reasons. First, the allegation that Detective Theis refused to produce

  evidence is demonstratively false. The investigation materials—including Beach’s

  iPhone, Hollins’s iPhone, the data from the cellular phones, and the Telecomm

  report—were available to the prosecutor, who would be able to see through the

  Aegis/New World system if evidence is available at either the Carmel Police

  Department or the Fishers Police Department. (Dkt. 45-1 at ¶ 47). At all relevant

  times after November 27, 2018, all information related to the investigation

  conducted by Detective Theis was available through normal discovery channels to

  the local prosecutor, who knew or should have known how to access the information.

  (Dkt. 45-1 at ¶ 55). Then, when the prosecutor first contacted Detective Theis to

  request the data in January 2019, Detective Theis forwarded the request to

  Detective Haymaker. (Dkt. 45-1 at ¶ 59; Dkt. 45-5). Later, Detective Theis

  exchanged emails and spoke to the prosecutor on the telephone regarding the

  proper procedures. (Dkt. 45-1 at ¶ 61). Simply put, the undisputed evidence

  demonstrates that all investigative materials were available to the prosecutor (and



                                             23
Case 1:19-cv-04607-RLY-TAB Document 46 Filed 11/19/20 Page 24 of 26 PageID #: 309




  thus, available to Beach and his counsel during the criminal proceedings) as of

  seven days after Beach’s arrest, and Detective Theis did not withhold or fail to

  disclose any evidence in the case. (Dkt. 45-1 at ¶ 57).

        The second reason any claim under Brady fails is despite Plaintiff’s

  contentions, the evidence is not exculpatory. In his Amended Complaint, Plaintiff

  alleges the videos found on Hollins’s phone so thoroughly disproved Detective

  Theis’s identification of Beach as the second suspect to make the videos exculpatory.

  Such an identification is not so easily dismissed, however. Detective Theis and his

  colleagues at the Carmel Police Department agreed that the photographs of Beach

  found in the “selfie” text thread appeared to be the same individual seen in the

  third video on Hollins’s phone. (Dkt. 45-1 at ¶ 27). Therefore, in Detective Theis’s

  estimation, the videos on Hollins’s phone were not exculpatory at all; to Detective

  Theis, the videos proved that Beach was the second suspect in the robbery.

        Perhaps most significantly, the third reason Plaintiff cannot make a claim

  under Brady is because Plaintiff suffered no prejudice from any alleged Brady

  violation. In Strickler v. Greene, the Supreme Court stated that prejudice must

  have ensued to establish a Brady violation. 527 U.S. 263, 281 (1999). The Seventh

  Circuit has cast doubt on whether an acquitted defendant can ever establish

  prejudice for a Brady violation, and other circuits have definitively held that an

  acquittal extinguishes a Brady claim. Bianchi, 818 F.3d at 321. Here, Plaintiff has

  suffered even less than a suspect that went through trial and was acquitted because

  the deputy prosecutor voluntarily dismissed the charges against Plaintiff. As a



                                            24
Case 1:19-cv-04607-RLY-TAB Document 46 Filed 11/19/20 Page 25 of 26 PageID #: 310




  result, Plaintiff has shown even less harm than the acquitted plaintiff in Bianchi,

  and as a result, Plaintiff’s Brady claim fails. For all of these reasons, Detective

  Theis is entitled to qualified immunity on each of Plaintiff’s claims.

                                  V.     CONCLUSION

        For the foregoing reasons, the Court should grant Detective Theis’s motion

  for summary judgment on each of Plaintiff’s counts. Detective Theis arrested

  Plaintiff pursuant to a valid warrant and probable cause existed for the arrest.

  There is no evidence Detective Theis acted maliciously or withheld evidence.

  Detective Theis is entitled to qualified immunity. Since there are no genuine issues

  of material fact to support any of Plaintiff’s claims, Detective Theis is entitled to

  judgment in his favor as a matter of law.


                                           Respectfully submitted,

                                           COOTS, HENKE & WHEELER, P.C.


                                           s/ Matthew L. Hinkle
                                           Matthew L. Hinkle, #19396-29
                                           Alex Emerson, #32577-49
                                           Attorneys for Defendant, Adam Theis




                                              25
Case 1:19-cv-04607-RLY-TAB Document 46 Filed 11/19/20 Page 26 of 26 PageID #: 311




                            CERTIFICATE OF SERVICE

         I hereby certify that on the 19th day of November, 2020, a copy of the
  foregoing was filed electronically. Notice of this filing will be sent to the following
  parties by operations of the Court=s electronic filing system.

       Julie A. Camden
       David W. Gray
       CAMDEN & MERIDEW, PC
       10412 Allisonville Road, Suite 200
       Fishers, IN 46038
       jc@camlawyers.com
       Attorney for Plaintiff

       Aimee Rivera Cole
       TRAVELERS STAFF COUNSEL OFFICE
       280 East 96th Street, Suite 325
       Indianapolis, IN 46240
       arcole@travelers.com
       Attorney for Defendant, City of Carmel


                                                 s/ Matthew L. Hinkle
                                                 Matthew L. Hinkle, #19396-29

  COOTS, HENKE & WHEELER, P.C.
  255 East Carmel Drive
  Carmel, IN 46032
  Tel: (317) 844-4693
  Fax: (317) 573-5385
  Email:mhinkle@chwlaw.com
         aemerson@chwlaw.com




                                            26
